DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressurizer in claim 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

	
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “pressurizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the pressurizer as exerting a force on the door. However, the structure is not defined or depicted in the drawings or the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by JP2003532842 (JP’842) (machine translation used for citation).

Regarding claim 1, JP’842 teaches a gate valve assembly that can be used to seal a semiconductor processing chamber (a chamber unit provided with a processing space therein) to isolate a chamber and / or maintain a pressure or vacuum therein (abstract). JP’847 further teaches that the opening to the processing space and the includes inclined contact surfaces 316 and 318 which contact the gat (door unit ) 304 which includes an inclined surface for sealing to the contact surfaces (an inclined door surface, which corresponds to the inclined chamber surface, and configured to be coupled to the chamber unit) (pages 5-6 fig. 7a-d). The gate is moved to open and close the chamber with a drive shaft (door driving unit) (page 6, see fig. 7a-b). Therefore, JP842 teaches a substrate processing apparatus comprising: a chamber unit provided with a processing space therein and comprising an inclined chamber surface having an opening; a door unit comprising an inclined door surface, which corresponds to the inclined chamber surface, and configured to be coupled to the chamber unit; and a door driving unit for driving the door unit so as to open/close the processing space.

Regarding claims 2-3, JP’842 teaches that substrate processing apparatus of claim 1. JP’84 further teaches the top portion of the gate/door includes a protrusion 312 which fits into a recess in the top surface of the chamber opening when the gat is sealed to the process space (see fig. 7a-b and d). Therefore, JP’842 further teaches wherein an upper surface of the door unit comprises a protrusion protruding upward, and the chamber unit comprises a recess formed in a corresponding shape for inserting the protrusion, with regard to claim 2 and wherein one surface of the protrusion comprises at least a portion of the inclined door surface, with regard to claim 3.

Regarding claim 13-14, JP’842 teaches that substrate processing apparatus of claim 1. JP’84 further teaches the positive lateral sealing force provides a seal against the seal, which is typically an O-ring, at the gate seal surface (page 2). The O-ring would need a groove (u-shape) for the O-ring to be seated in and provide the seal between the interior process space and the exterior space. Therefore, JP’842 further teaches a sealing unit installed in a contact portion of the door unit and the chamber unit along a circumference of the opening, with regard to claim 13 and wherein the sealing unit comprises a U-shaped sealing member and is disposed to connect a U-shaped space to the processing space, with regard to claim 14.

Regarding claim 15, JP’842 teaches that substrate processing apparatus of claim 1. JP’84 further teaches the door is moved vertically up and down (see fig. 7A-B). Therefore, JP’842 further teaches wherein the door driving unit drives the door unit in a vertical direction.

Regarding claim 17, JP’842 teaches that substrate processing apparatus of claim 1. JP’842 further teaches as shown in FIG. 7D, when the straight shaft 310 reaches the end of its effective travel length (see FIG. 7B), portions 312 and 314 of the gate 304 exert a force F on the sealing surfaces 316 and 318. Respectively, and forms a positive seal to separate the tube 230. The inclined surface 313 exerts a force F to generate reaction forces Rx and Ry on the contact surfaces 316 and 318. The reaction force Rx acts equally on the contact surfaces 316 and 318 perpendicular to the inclined surface 313, as shown in FIG. 7D. the horizontal force component Rx that provides the sealing force that causes the gate 304 at the opening 302 to form a positive seal with the contact surfaces 316 and 318. External pressure creates a squeeze seal against the contact surfaces 316 and 318 and the O-ring 320 when external pressure is applied to the tube 230 when a vacuum is applied. Due to this O-ring, the inclined surface 313 and the contact surface 31 Sliding contact between 6 and 318 is substantially avoided (page 6). Therefore, JP’842 further teaches a pressurizer for pressing the door unit in a constant direction for close contact of the chamber unit and the door unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’842 as applied to claim 1 above, and further in view of Park et al. US 2013/0029282 (US’282).

Regarding claim 4, JP’842 teaches that substrate processing apparatus of claim 1. 

JP’842 does not teach a clamp unit enclosing at least a portion of the chamber unit and the door unit when the chamber unit is coupled to the door unit.

US’282 teaches an apparatus and method for treating a substrate through a supercritical process (abstract). US’282 further teaches pressing plates 4230. The pressing cylinders 4210 generate driving forces. The pressing rods 4220 may be connected to the pressing cylinders 4210 to receive forces from the pressing cylinders 4210 and transfer the forces to the pressing plates 4230. The pressing plates 4230 may be disposed on ends of the pressing rods 4220 to apply forces to the door 4150 (para. 99). The pressing members 4200 may push a surface of the door 4150 opposite to the housing 4100. That is, the pressing members 4200 may push a surface of the door 4150 opposite to the entrance-closing surface of the door 4150. In this way, the pressing members 4200 can bring the door 4150 into tight contact with the entrance 4110 to close the housing 4100 securely (para. 98, see fig. 5-7). Therefore, US’282 teaches pressing plates (clamps) that extend around the chamber opening can be used to secure process chamber doors to the chamber opening to secure the door to bring the door into tight contact with the entrance to close the housing securely.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’842 to include a clamp unit enclosing at least a portion of the chamber unit and the door unit when the chamber unit is coupled to the door unit because US’282 teaches it as an alternative for securely attaching a door to a substrate processing chamber and it is prima facie obvious to combine two components each of which is taught by the prior art to be useful for the same purpose, in order to form a third component to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claims 5-12, the modified apparatus of JP’842 teaches the substrate processing apparatus of claim 4.

The modified apparatus of JP’842 does not teach wherein the clamp unit comprises: a lower clamp body contacting the door unit; an upper clamp body disposed on an upper side of the lower clamp body by being spaced apart; and a side clamp body for connecting both sides of the lower clamp body to both sides of the upper clamp body, with regard to claim 5, wherein the door unit comprises a clamp insert groove inwardly recessed in a counter surface to the chamber unit, for inserting the lower clamp body, with regard to claim 6, wherein an upper surface of the clamp insert groove is downwardly inclined in a moving direction of the clamp unit, with regard to claim 7, wherein an upper surface of the lower clamp body is downwardly inclined in the moving direction of the clamp unit to correspond to the upper surface of the clamp insert groove, with regard to claim 8, wherein the clamp unit comprises a clamp uneven portion formed on a lower surface of the upper clamp body, with regard to claim 9, wherein the chamber unit comprises a chamber uneven portion formed on an upper surface of the chamber unit to be coupled to the clamp uneven portion, with regard to claim 10, wherein the clamp unit comprises an inclined connecting part formed in an inclined surface at a connection portion in which the side clamp body is connected to at least one of the lower clamp body and the upper clamp body, wherein the clamp unit comprises an inclined connecting part formed in an inclined surface at a connection portion in which the side clamp body is connected to at least one of the lower clamp body and the upper clamp body, with regard to claim 11 and wherein at least one of the door unit and the chamber unit comprises an inclined chamfer formed in an inclined surface at a corner, for inserting the inclined connecting part, with regard to claim 12.

However, the configuration of the door and clamps should be chosen to ensure a tight seal and prevent movement of the door with respect to the opening to avoid metal-to-metal sliding contact, which avoids generating contaminant particles (para.98-99 of US’282 and page 6 of JP’842). Therefore, any configuration which would achieve these results would have been obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’842 to include any configuration of the door and clamps including wherein the clamp unit comprises: a lower clamp body contacting the door unit; an upper clamp body disposed on an upper side of the lower clamp body by being spaced apart; and a side clamp body for connecting both sides of the lower clamp body to both sides of the upper clamp body, with regard to claim 5, wherein the door unit comprises a clamp insert groove inwardly recessed in a counter surface to the chamber unit, for inserting the lower clamp body, with regard to claim 6, wherein an upper surface of the clamp insert groove is downwardly inclined in a moving direction of the clamp unit, with regard to claim 7, wherein an upper surface of the lower clamp body is downwardly inclined in the moving direction of the clamp unit to correspond to the upper surface of the clamp insert groove, with regard to claim 8, wherein the clamp unit comprises a clamp uneven portion formed on a lower surface of the upper clamp body, with regard to claim 9, wherein the chamber unit comprises a chamber uneven portion formed on an upper surface of the chamber unit to be coupled to the clamp uneven portion, with regard to claim 10, wherein the clamp unit comprises an inclined connecting part formed in an inclined surface at a connection portion in which the side clamp body is connected to at least one of the lower clamp body and the upper clamp body, wherein the clamp unit comprises an inclined connecting part formed in an inclined surface at a connection portion in which the side clamp body is connected to at least one of the lower clamp body and the upper clamp body, with regard to claim 11 and wherein at least one of the door unit and the chamber unit comprises an inclined chamfer formed in an inclined surface at a corner, for inserting the inclined connecting part, with regard to claim 12 because JP’842 and US’282 teach the configuration of the door and clamps should be chosen to ensure a tight seal and prevent movement of the door with respect to the opening to avoid metal-to-metal sliding contact, which avoids generating contaminant particles and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

Regarding claim 16, the modified apparatus of JP’842 teaches the substrate processing apparatus of claim 4. US’282 further teaches the pressing members 4200 may include pressing cylinders 4210 and pressing rods 4220, and pressing plates 4230. The pressing cylinders 4210 generate driving forces (para. 99). Therefore, the modified apparatus of US’282 teaches a clamp driving unit for driving the clamp in a front-rear direction.


Conclusion




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713